THE THIRTEENTH COURT OF APPEALS

                                    13-16-00210-CV


                                PLAINSCAPITAL BANK
                                        v.
                               RICARDO DIAZ MIRANDA


                                   On Appeal from the
                     275th District Court of Hidalgo County, Texas
                            Trial Cause No. C-6048-13-E


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment that

that PlainsCapital is entitled to the following unpaid balances of principal and interest:

(1) $935,107.76 on the Moorefield Note; (2) $4,482,769.13 on the McColl Note; and (3)

$2,146,685.62 on the Cold-Storage Note. We further render that Diaz take nothing in

attorneys' fees. Costs of the appeal are adjudged against the appellee.

      We further order this decision certified below for observance.

March 15, 2018